Citation Nr: 0523836	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  05-10 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2003, March 2003 rating and July 2004 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  Technically, it appears 
that a timely appeal to the Board may not have been perfected 
with respect to the January and March 2003 rating decisions.  
Typically, when, as in instant case, there is a previous 
final denial of a claim for service connection, such a claim 
will not be reopened and again considered unless new and 
material evidence has been received.  See 38 U.S.C.A. § 5108.  
However, given the fact that correspondence from the veteran 
evidenced a continuous intent to prosecute his claim for 
service connection for a back disability (which claim was 
originally denied in January 2003), the Board finds it more 
appropriate to address this matter in the same manner as the 
RO did in the July 2004 rating decision, as to which the 
veteran did perfect a timely appeal in March 2005, and the 
issue on appeal is thus as listed on the first page of the 
present decision.  See Spencer v. Brown, 4 Vet. App. 283 
(1994); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


FINDING OF FACT

There is no competent medical evidence linking a current back 
disability to service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

In an undated and May 2004 letter, the RO provided notice to 
the veteran consistent with the provisions of the VCAA as 
specifically applicable to the veteran's claim.  In addition, 
the RO issued a detailed June 2003 and a January 2005 
statement of the case (SOC) in which he and his 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claim, and that the June 2003 
and January 2005 SOCs issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection for a low back disability.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the June 
2003 and January 2005 SOCs contained pertinent language from 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

While the RO indicated that the veteran's service medical 
records apparently have been destroyed by fire, a report from 
the veteran's March 1946 service separation examination is of 
record, and this report does not reflect any complaint or 
other evidence of a back disability.  

The first post-service evidence of a back disability is 
contained in reports from a chiropractor dated in 2001.  
These reports reflect the veteran reporting a history of back 
pain since 1944 when he was in the Army.  These reports 
fureher reflect visits to the chiropractor beginning in April 
1988.  VA clinical records dated in 2002 include X-ray 
evidence of spondylotic spondylolisthesis at L5-S1 and 
degenerative changes in the lumbar spine.  

Review of the entire record on appeal discloses no competent 
medical evidence from a private or VA medical professional 
linking a current back disability to service, despite 
evidence of record indicating that the RO has undertaken 
comprehensive efforts to obtain medical records from private 
physicians.  The record does include a November 2002 
statement from a person who said he was an employer of the 
veteran from 1950 until 1965 and from 1986 to 1992, 
indicating that he was aware of the veteran's back problems 
because he left work "many time[s] for chiropractic 
appointments."  Also of record is a February 2003 statement 
from the veteran's wife, who indicated that he met the 
veteran in 1950 and that he had suffered from back problems 
for as long as she had known him.  

The veteran's sister submitted a statement in February 2003 
in which she indicated that she had never heard the veteran 
complain about a back problem until he returned from service, 
and that the veteran went to see a chiropractor for his back 
pain soon after his separation from service.  She stated that 
the veteran told her that he originally hurt his back while 
working on an Army construction job in Manila.  A similar 
statement was submitted on behalf of the veteran by the 
veteran's brother, also in February 2003.   

III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the above criteria to the pertinent facts, given the 
silent separation examination and the lack of any evidence 
from a medical professional linking a current back disability 
to service, the Board must deny the veteran's claim.  In 
making this determination, the Board has carefully considered 
the veteran's contention that, in essence, his statements and 
those submitted on his behalf from his relatives and a former 
employer should be sufficient evidence to demonstrate 
continuity of back symptomatology from service until the 
present time.  Also carefully considered were his contentions 
concerning the "unfairness" of requiring him to provide 
evidence in support of his claim in light of the fact that 
his service medical records are apparently missing due to no 
fault of his own, and of the difficulty of obtaining clinical 
records of treatment for a back disability proximate to 
service from physicians who have long since retired or may be 
deceased.

In this regard, the Board wishes to make it clear that we 
understand that, in cases where records once in the hands of 
the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
judicial caselaw does not, however, lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

In this case, there is simply no competent evidence linking a 
current back disability to service.  The Board recognizes the 
veteran's sincere belief, and respects his right to offer his 
opinion in this regard, but the competent evidence is against 
a finding that he has a back disability that is of in-service 
origin.  Neither he, nor the laypersons who have submitted 
statements on his behalf, are deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen, Espiritu, supra.  Moreover, no competent medical 
evidence exists of a relationship between any current back 
disorder and the back symptomatology asserted by the 
appellant to have been present since service.  See McManaway 
v. West, 13 Vet. App. 60, 66 (1999) (holding that, where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

As a result, the Board finds that the probative value of the 
positive evidence is outweighed by the negative evidence of 
record.  Therefore, the claim for service connection for a 
back disability must be denied.  Gilbert, 1 Vet. App. at 49.




ORDER

Entitlement to service connection for a low back disability 
is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


